         Case 3:20-cr-30018-MGM Document 162 Filed 11/08/20 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA,

                        Plaintiff,
                                                            No. 20-CR-30018-MGM (S-1)
       v.

JOHN MICHAEL RATHBUN,

                        Defendant.


       GOVERNMENT’S MOTION TO SEQUESTER WITNESSES AND
 TO PERMIT A YOUNG WITNESS’S MOTHER TO ATTEND HER TESTIMONY

       The United States of America, by and through its counsel, Andrew E. Lelling, United States

Attorney for the District of Massachusetts, Steven H. Breslow and Neil Desroches, Assistant

United States Attorneys, and Risa Berkower, Trial Attorney, United States Department of Justice

(the “Government”), respectfully moves this Court to: first, sequester all trial witnesses, except for

the Government’s case agent, for the duration of the trial, including by accessing the trial online,

and provide special directions to the defendant’s mother; and second, to permit a young witness’s

mother to attend her testimony in the courtroom.

       1.      Request for Sequestration

               a.      General Sequestration Order

       It is well-settled that federal judges have “broad power to sequester witnesses before,

during, and after their testimony.” Geders v. United States, 425 U.S. 80, 87 (1976); Fed. R. Evid.

615 (“At a party’s request, the court must order witnesses excluded so that they cannot hear other

witnesses' testimony.”). The Government respectfully requests that the Court order all of the trial

witnesses to sequester themselves from each other and from the trial proceedings, including by

viewing the proceedings online.
           Case 3:20-cr-30018-MGM Document 162 Filed 11/08/20 Page 2 of 5




               b.      Case Agent Exception

       The First Circuit has held, pursuant to Fed. R. Evid. 615(b), that case agents who serve as

witnesses may not be excluded from trial absent exceptional circumstances. United States v.

Charles, 456 F.3d 249, 257–58 (1st Cir. 2006) (quoting United States v. Machor, 879 F.2d 945,

953 & n. 2 (1st Cir. 1989) (noting the majority view that the Court’s discretion to exclude a case

agents is “‘severely curtailed.’”)).

       The Government respectfully requests that the Court permit Special Agent Ryan

McGonigle, who is the case agent as well as a trial witness, to view the entire trial proceedings

online (the Government will not be requesting that Special Agent McGonigle attend the trial in

person).

               c.      The Defendant’s Family

       Here, the defendant’s mother and father have attended nearly every court proceeding by

video, and the defense has now identified the defendant’s mother and father as trial witnesses.

Several days each week, the defendant’s parents also live in the same house as the defendant’s

teenage daughter, who will be testifying in the Government’s case-in-chief. The defendant’s

mother has already engaged in improper communications with the defendant’s daughter

concerning her provision of the defendant’s cell phone to the Government (prompting the

Government to obtain a pledge from her counsel that she would cease all case-related contact with

the defendant’s daughter).      The Government recently learned that the defendant’s mother

nonetheless recently appears to have facilitated defense investigators in contacting the defendant’s

daughter, and then persuaded the defendant’s daughter to discuss her potential testimony with

those investigators.

       The Government respectfully requests that the Court’s sequestration order, in particular,

                                                 2
           Case 3:20-cr-30018-MGM Document 162 Filed 11/08/20 Page 3 of 5




prohibit the defendant’s mother from discussing the trial proceedings with the defendant’s father

and the defendant’s daughter.

       2.      Request for Witness’s Mother to Attend Her Testimony in the Courtroom

       The Government expects to call the defendant’s 18 year-old daughter to testify concerning,

among other things: (1) the defendant’s state of life and mind during the period leading up to April

2, 2020, when the defendant is charged with placing the device at Jewish Geriatric Services

Lifecare, Inc. (“JGS”); and (2) that the defendant’s grandmother, Sheila Tipton, resided at a JGS

building for several years. The defendant’s daughter has requested that her mother attend her

testimony in the courtroom.

       It is well-settled, and enshrined in statute, that minor witnesses merit special protection.

See 18 U.S.C. § 3609 (establishing rights for minor witnesses). Among other things, a minor may

testify by two-way, closed-circuit television or by videotaped deposition as an alternative to live,

in-court testimony and, if testifying at or attending a judicial proceeding, a minor has “the right to

be accompanied by an adult attendant to provide emotional support.” 18 U.S.C §§ 3509(b)

(providing alternatives to live, in-court testimony) and i (providing adult attendant).1

       Here, the defendant’s daughter is just 18 years old, will be testifying for the first time in

any kind of judicial proceeding, will be providing testimony against her father, with whom she

lived until his arrest on April 15, 2020, and has felt pressure from the defendant’s mother (her

grandmother, with whom she also lives part-time) concerning this testimony.                The stress

accompanying this testimony will be substantial, but would be eased by the presence of her mother


       1
          “A child testifying at or attending a judicial proceeding shall have the right to be
accompanied by an adult attendant to provide emotional support to the child. The court, at its
discretion, may allow the adult attendant to remain in close physical proximity to or in contact
with the child while the child testifies.” 18 U.S.C. § 3509(i).

                                                  3
         Case 3:20-cr-30018-MGM Document 162 Filed 11/08/20 Page 4 of 5




in the courtroom. While the protections afforded Section 3509(b) do not apply directly to the

defendant’s daughter, their animating principle – protection of child welfare – provides important

guidance to the Court.

       The Government respectfully requests that the court permit the witness’s mother - who but

for the court’s COVID-19 restrictions would be free to attend her testimony in person - to attend

her testimony by sitting at the far back of the courtroom, in a position farthest away from any other

individual in the courtroom.

       3.      Conclusion

       For the foregoing reasons, the Government respectfully requests that the Court: first,

sequester all trial witnesses, except for the Government’s case agent, for the duration of the trial,

including by accessing the trial online, and provide special directions to the defendant’s mother;

and second, to permit a young witness’s mother to attend her testimony in the courtroom.

                                                              Respectfully submitted,


                                                      By:     /s/ Steven H. Breslow
                                                              STEVEN H. BRESLOW
                                                              (NY2915247)
                                                              Assistant U.S. Attorney
                                                              300 State Street, Suite 230
                                                              Springfield, MA 01105
                                                              413-785-0330
                                                              steve.breslow@usdoj.gov

                                                      By:     /s/ Neil Desroches
                                                              NEIL DESROCHES
                                                              Assistant U.S. Attorney
                                                              300 State Street, Suite 230
                                                              Springfield, MA 01105
                                                              413-785-0398
                                                              neil.desroches@usdoj.gov

                                                      By:     /s/ Risa Berkower
                                                              RISA BERKOWER
                                                 4
        Case 3:20-cr-30018-MGM Document 162 Filed 11/08/20 Page 5 of 5




                                                               (NY4536538)
                                                               Trial Attorney
                                                               Civil Rights Division
                                                               U.S. Department of Justice
                                                               950 Pennsylvania Avenue NW
                                                               Washington, D.C. 20530
                                                               202-305-0150
                                                               Risa.Berkower@usdoj.gov


                                      Certificate of Service

        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing and paper copies will
be sent to those indicated as non-registered participants.

                                              By:     /s/ Steven H. Breslow
                                                      STEVEN H. BRESLOW
                                                      Assistant U.S. Attorney

Dated: November 8, 2020




                                                 5
